DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mcintyre et al. (US 2011/0204992 hereinafter Mcintyre).
As to claims 14-15, 17-19, 20, Stans discloses in Figs. 2-3, a printed circuit board assembly comprising: a functional circuit (portions 25, 26, and 28 in combination as shown in Figs. 2) having a first electronic component (28 circuitry as shown in Fig. 2) and a first electrical conductor (portion coupling 33 and 41a as shown in Fig. 2) leading to the first electronic component (28 circuitry as shown in Fig. 2); and a monitoring circuit (37a as shown in Fig. 2) having a second electronic component (35b as shown in Fig. 2) and a second electrical conductor (36 as shown in Fig. 2) leading to the second electronic component (35b as shown in Fig. 2), and a detector (38b as shown in Fig. 2) monitoring an indicator of operativeness of the second electrical conductor.


Mcintyre does not disclose the second electrical conductor having a shorter life expectancy than the first electrical conductor;
However, Stans discloses all of the limitations except for the life expectancy of the first and second conductors, but it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains was made to recognize that all kinds of the electrical conductors have different life expectancy. Therefore, it would have been obvious to person having ordinary skill in the art was made the design choice to choose the second electrical conductor having a shorter life expectancy than the first electrical conductor for during testing.
As to claim 16, Mcintyre discloses in Figs. 2-3, wherein said first and second electrical conductors are one of a group comprising vias and solder joints (Fig. 3, para 0036, 0040).
Note that, the method claims rejected along with the apparatus claims. 
Allowable Subject Matter
Claims 1-13 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 1-13, the prior art does not disclose monitoring circuit having a second substrate portion, a second electronic component supported by the second substrate portion;



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967. The examiner can normally be reached M-F from 10:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        3/12/2022